        2:19-cv-02225-CSB-EIL # 1           Page 1 of 12                                                  E-FILED
                                                                       Monday, 19 August, 2019 01:50:58 PM
                                                                               Clerk, U.S. District Court, ILCD
                        IN THE UNITED STATES DISTRICT COURT

                        FOR THE CENTRAL DISTRICT OF ILLINOIS                           FILeo
                                      URBANA DIVISION                                     AUG 1.9 2019
                                                                                   CENT~~11Rf~fgf   ga'J'N
                                                                                       u BAI~, 11.I..IN~l§LINOIS

YULANDA LAKYSHA CURTIS,

               Plaintiff,
                                                      CIVIL ACTION
               V.
                                                      JURY TRIAL DEMANDED

DEPARTMENT OF VETERANS AFFAIRS,
ROBERT WILKIE, SECRETARY OF
VETERANS AFFAIRS

                 Defendant.


                                         COMPLAINT

Plaintiff, Yulanda Lakysha Curtis, alleges the following:

                                I. NATURE OF THE ACTION

    I. This is an action for relief from employment discrimination in violation of Title VII of

       the Civil Rights Act of 1964, as amended ("Title VII"), and the Rehabilitation Act of

       1973 as amended.

   2. Plaintiff, Yulanda Lakysha Curtis (hereinafter referred to as "Plaintiff'), alleges that

       Defendant, the Department of Veterans Affairs (hereinafter referred to as "VA"),

       unlawfully discriminated against her on the basis of race (African-American) and

       disability (scoliosis) when the VA denied Plaintiff a higher initial salary based on her

       race and disability.




                                                                                                     1
    2:19-cv-02225-CSB-EIL # 1            Page 2 of 12



3. Plaintiff seeks back pay and benefits with interest, compensatory damages, reasonable

    attorneys' fees and costs as remedies for the VA's violations of her rights.

                                    II. THE PARTIES

4. The VA, by and through Robert Wilkie, Secretary of Veterans Affairs, is a federal agency

    and all or most of the events alleged herein occurred while Plaintiff was employed or

    sought employment with the Board of Veterans Appeals ("Board"), a sub agency of the

    VA.

5. Plaintiff is an African-American with scoliosis. She worked as an attorney-advisor for

    the VA from approximately June 2013 to July 2015. She currently resides in Champaign

    County.

6. Plaintiff was a federal employee within the meaning of Title VII and the Rehabilitation

   Act when the events alleged herein occurred.

                              III. JURISDICTION AND VENUE

7. This Court has jurisdiction of Plaintiff's federal law claims pursuant to 28 U.S.C. §§ 1331

   and 1343.

8. Venue is proper pursuant to 28 U.S.C. § 139l(e) because Plaintiff resides in Champaign,

   Illinois and no real property is involved in the action.

                  IV. EXHAUSTION OF ADMINISTRATIVE REMEDIES

9. Pursuant to the Lilly Ledbetter Act, Plaintiff timely filed charges of ongoing

   compensation discrimination within the United States Equal Employment Opportunity

   Commission ("EEOC") based on race and disability. On or arouud August 8, 2019, the

   EEOC issued Plaintiff's Notice of Right to Sue. (EXHIBIT 1).




                                                                                             2
    2:19-cv-02225-CSB-EIL # 1             Page 3 of 12



10. Plaintiff timely filed this action and has complied with all administrative prerequisites to

   bring this lawsuit.

                                 V. FACTUAL ALLEGATIONS

                                            Background

11. Plaintiff incorporates by reference as if fully set forth herein the allegations contained in

   the paragraphs above.

12. In 2013 and 2014, the Board's Deputy Vice Chairman ("DVCs") David C. Spickler and

   Joaquin Aguayo-Pereles, established interview panels, composed of Veteran Law Judges

   ("VLJs") and senior counsel, to select attorney-advisors.

13. The interview panels possessed the authority to hire attorneys and determine the grade

   under which the selectees would be paid in accordance with the Federal government's

   General Schedule Pay Scale.

14. Thereafter, the Board's Human Resources Liaison Office, directed by SueAnn Jennings,

   worked with the Veterans Health Administration ("VHA") and Central Office Human

   Resource Services ("COHRS") to finalize tentative offers and handle requests for

   additional remuneration. These offers provided selectees' grade, step, and annual salary.

15. In 2013 and 2014, Office of Personnel Management ("OPM") policy allowed the VA to

   set a selectees' compensation based on a higher rate of pay received in a previous civilian

   federal job.

16. OPM's policy regarding setting a selectee's salary based on higher previous rate was

   applicable to both the GS-9 and GS- I I attorney-advisor positions at the Board in 2013

   and 2014.

                         Plaintiff's Requests for Additional Remuneration




                                                                                                    3
    2:19-cv-02225-CSB-EIL # 1            Page 4 of 12



 17. Plaintiff is an African-American female with scoliosis who worked for the VA in Detroit,

    Michigan as a GS-10, Step I Ratings Veterans Service Representative ("RVSR") until

    December 2012. In January 2013, she accepted employment with the Social Security

    Administration ("SSA") as a GS-11, Step I attorney-advisor.

 18. After learning she was considered qualified but not selected for a GS-11 attorney-advisor

    position with the Board, Plaintiff emailed Ms. Jennings on March 22, 2013 regarding her

    application and whether her application would be kept for future vacancies. Ms. Jennings

    confirmed she would keep Plaintiffs application. Plaintiffs application contained

    Schedule-A information related to her disability and a copy of her Bar Card, which

    provided her full name, Yulanda Lakysha Curtis.

19. Plaintiff submitted an additional application on or before April 19, 2013. She was

    interviewed in person and selected for a GS-9 position.

20. When Plaintiff received her tentative offer of employment, she contacted Pamela Leach,

    a VHA Tiger Team member, about the offered salary and asked the VA to meet her

    higher previous rate of pay. Ms. Leach brought Plaintiffs requests to Ms. Jennings.

21. On May 10, 2013, Ms. Jennings emailed DVCs Spickler and Aguayo-Pereles and advised

   there was "no appropriate consideration [to provide Plaintiff] ... the highest previous grade

   unless her experience was directly related."

22. Plaintiff's resnme indicated years of federal work experience at the time of her selection;

   however, Ms. Jennings did not inquire about the duration Plaintiff received her previous

   rate of pay during salary negotiations.

23. On May 13, 2013, Ms. Leach subsequently advised Plaintiff that the GS-9, Step l

   position remained the only offer. Thereafter, Plaintiff emailed Ms. Jennings directly on




                                                                                              4
    2:19-cv-02225-CSB-EIL # 1             Page 5 of 12



    May 14, 2013 and asked if the Board matched current salaries. Ms. Je1mings stated that

    the GS-9 position was appropriate.

24. That same day, Plaintiff telephoned Ms. Jennings twice, hoping to negotiate her salary.

    Ms. Je1111ings advised Plaintiff the Board "only negotiate[d] step increases for hard to fill

    positions."

              Decisionmaker - SueAnn Jennings's Behavior Towards Comparators

                                          1. Tanikia Head

25. One of the regular practices of the Board was to give particular attention to applicants

    with clerkship experience. (EXHIBIT 2 at 39:2-8).

26. On or around June 2013, the Board selected Tanikia Head, an African-American, for a

    GS-11 attorney-advisor position.

27. Ms. Head possessed prior federal experience as a judicial clerk.

28. Ms. Head's resun1e indicated she was a graduate of Howard University, a historically

   black university, and a member of Alpha Kappa Alpha, an African-American sorority.

29. On or around July 2013, Ms. Head noted her extensive legal experience as a judicial

   clerk. The HR specialist handling Ms. Head's intake forwarded her request to Ms.

   Jennings who stated that "she simply has to realize that this is the grade we can offer for

   her work experience based upon the Board's attorney position. The work of the attorneys

   in the BVA is extremely specialized and few applicants bring that level of expertise,

   thank you."

30. Ms. Jennings did not ask Ms. Head about her rate of pay as a clerk or the duration she

   held her previous rate of pay with the federal government.

                                        2. Allison Baumhart




                                                                                                 5
    2:19-cv-02225-CSB-EIL # 1             Page 6 of 12



31. On or around April 2014, Ms. Jennings advised Quintina Neal, COHRS Human

    Resources Specialist, the Board "will meet the grade and step" of attorney selectees

    already in the federal government.

32. On or around May I 6, 2014, the Board selected Allison Baumhart, a Caucasian, for an

    attorney-advisor position with the VA.

33. The interview panel selected Ms. Baumhart as a GS-9 because she lacked specialized

    experience related to the position.

34. Ms. Baumhart worked as an RVSR. When Ms. Baumhart asked Ms. Neil if the Board

    could credit her current grade to the position, Ms. Jennings advised Ms. Neal to match

    Ms. Baumhart's GS-11, Step 2 salary.

35. Ms. Neal informed Ms. Baurnhart that the Board granted her requested GS-11, Step 2.

36. Plaintiff emailed Ms. Jem1ings on June 4, 2014 to ask why Ms. Baumhart was offered a

   GS- I I position when she had no previous attorney experience. Plaintiff reminded Ms.

   Jennings that she denied Plaintiffs request and "advised that due to [Plaintiffs] lack of

   attorney experience that the GS-9 was non-negotiable." Plaintiff also noted she and Ms.

   Baumhart had similar experience with the VA as RVSRs.

37. Not more than 5 minutes later, Ms. Jennings emailed Ms. Neal stating, "Please ensure

   Baumhart's letter is correct. .. it's a GS 9! ! ! ! See the bad gossip below." Ms. Neal then

   told Ms. Baumhart the VA would match her salary "at the 9 level."

38. That same day, Plaintiff telephoned Ms. Jennings. Plaintiff identified Ms. Baumhart as

   the person in her earlier email and again asked Ms. Jennings if the Board granted Ms.

   Baumhaii a GS-11 position or otherwise matched her salary. Ms. Jennings denied doing

   so.




                                                                                                  6
    2:19-cv-02225-CSB-EIL # 1            Page 7 of 12



 39. Ms. Jennings did not ask or otherwise attempt to verify the duration Ms. Baumhart held

    her previous rate of pay with the federal government.

                                      3. Kimberly Rae Parke

40. On or around June 5, 2014, the Board selected Kimberly Rae Parke, a Caucasian.

41. Ms. Parke was tentatively offered a GS-11, Step 1 attorney-advisor position. Ms. Parke

    possessed no specialized veteran law experience; however, she possessed prior federal

    expenence.

42. Ms. Parke's resume did not indicate what her previous federal rate of pay was or the

    duration she received her previous rate of pay with the federal government. Ms. Parke's

    final salary offer was GS-11, Step 10.

43. Ms. Jennings possessed final authority on decisions regarding whether to provide a

    selectee with a higher grade or step. (EXHIBIT 3 at 29: 1-2).

                                         4. Amanda Ploch

44. On or around July 2014, the Board selected Amanda Ploch, a Caucasian.

45. Ms. Ploch was tentatively selected for a GS-11, Step 1 attorney-advisor position with the

    Board. Ms. Ploch possessed no specialized veteran law experience; however, she

    possessed prior federal experience as a GS-12, Step 1 judicial clerk.

46. On July 11, 2014, Ms. Neal asked Ms. Jennings if she could offer Ms. Ploch a GS-11,

   Step 5 based on her Standard Form 50 ("SF-50").

47. At the time of Ms. Neal's inquiry, Ms. Ploch's SF-50 did not indicate that she had one-

   year time in grade as a GS-12.

48. Nevertheless, Ms. Jennings confirmed that Ms. Neal could offer Ms. Ploch a GS-11, Step

   5.




                                                                                              7
    2:19-cv-02225-CSB-EIL # 1              Page 8 of 12



49. On or around August 2014, Ms. Jennings informed a Board employee "We can legally

    offer steps to come closer to a current salary if someone is coming from another federal

    agency."

    Other Examples of the Board Applying OPM's Policy Under SueAnn Jennings Guidance

50. The Board's interview panels received guidance from their human resource office

    regarding salary policies.

5 I. SueAnn Jennings was the principal advisor and point of contact for the human resources

    office at the Board. (Exhibit 4 at 23: 16- I 9).

52. On or around June 2013, the Board selected George Waddington, a Caucasian, for a GS-

    ! I attorney-advisor position with the Board.

53. Mr. Waddington was a GS-11 attorney-advisor with SSA prior to being selected by the

    VA and possessed less than one year of attorney experience when selected. Mr.

   Waddington possessed less than one year of time in grade as a GS-11 when selected. He

   also did not possess specialized veteran law experience when selected.

54. The Board's interview panel matched Mr. Waddington's previous rate of federal pay.

55. On May 7, 2014, the Board's interview panel selected Sarah Posner, a Caucasian, for a

   GS-11 attorney-advisor position.

56. Ms. Posner possessed less than one year of attorney experience and no specialized

   veteran law experience when selected. Ms. Posner also possessed less than one year of

   time in grade as a GS-11 when selected.

57. The Board's interview panel matched Ms. Posner's previous rate of federal pay.

         The VA Has Knowledge and Information Necessary to Answer this Complaint




                                                                                               8
    2:19-cv-02225-CSB-EIL # 1             Page 9 of 12



 58. The Federal government collects demographic data regarding the self-reported race,

    ethnicity, and disability status of federal employees.

 59. Upon infonnation and belief, George Waddington and Kimberly Rae Parke are

    employees of the VA. Allison Baumhart is a former employee of the VA.

60. Upon information and belief, Sarah Posner is an employee of the National Labor

    Relations Board.

61. Upon infonnation and belief, Tanikia Head is an employee of the Social Security

    Administration.

62. Upon information and belief, Amanda. Ploch is an employee of the Consumer Financial

    Protection Bureau.

                                VI. CLAIMS FOR RELIEF

                               FIRST CLAIM FOR RELIEF

 Race Based Discrimination in Violation of Title VII of the Civil Rights Act of 1964, as

                             amended, 42 U.S.C. § 2000e-2(a)


63. Plaintiff incorporates by reference as if fully set forth herein the allegations contained in

    the paragraphs above.

64. Plaintiff, an African-American, is a member of a protected class.

65. Plaintiff qualified for and requested a higher initial salary than what was offered by the

   VA.

66. Plaintiff suffered an adverse employment action when the VA denied her a higher grade,

   step, and income.

67. The VA treated Plaintiff and others in her protected class differently from Caucasians

   who were eligible for a salary match based on prior federal experience.



                                                                                                 9
       2:19-cv-02225-CSB-EIL # 1            Page 10 of 12



   68. The VA inconsistently applied and/or deviated from OPM's policy when it denied

      Plaintiff's request for additional remuneration.

   69. Plaintiff's race was the determining factor and/or motivating factor in the VA's actions.

   70. The actions taken by the VA, as described herein, violate Plaintiff's rights under Title VII

      of the Civil Rights Act.

   71. The VA caused, contributed to, or caused the continuation of compensation

      discrimination based on race in violation of Title VII.

   72. As a direct, legal and proximate result of the discrimination, Plaintiff has sustained, and

      will continue to sustain, economic damages to be proven at trial. As a result of the VA' s

      actions, Plaintiff has suffered emotional distress, resulting in damages in an amount to be

      proven at trial. Plaintiff further seeks compensatory damages and all other relief

      available for discrimination claims at trial.

   73. The VA's unlawful actions were intentional, willful, malicious, and/or done with reckless

      disregard to Plaintiff's right to be free from discrimination based on race.

                                 SECOND CLAIM FOR RELIEF

Disability Based Discrimination in Violation of the Rehabilitation Act, as amended, 29 U.S.C. §

                                            791 et seq.

   74. Plaintiff incorporates by reference as if fully set forth herein allegations contained in the

      paragraphs above.

   75. Plaintiff is a member of a protected class.

   76. Plaintiff qualified for a higher salary than what was offered by the VA

   77. Plaintiff suffered an adverse employment action when the VA denied her a higher grade,

      step, and income.




                                                                                                   10
       2:19-cv-02225-CSB-EIL # 1            Page 11 of 12



    78. At all times relevant hereto, the VA knew or had reason to know of Plaintiffs disability

       and/or Plaintiffs record of disability and/or perceived Plaintiff as having a disability

       within the meaning of the Rehabilitation Act

    79. Upon information and belief, the VA treated Plaintiff differently from non-disabled

       selectees who were eligible for a salary match based on prior federal experience.

    80. The VA inconsistently applied and/or deviated from OPM's policy when it denied

       Plaintiffs request for additional remuneration.

    81. Plaintiffs disability was the detennining factor and/or motivating factor in the V A's

       actions.

    82. The VA caused, contributed to, or caused the continuation of compensation

       discrimination based on disability in violation of the Rehabilitation Act

   83. As a direct, legal and proximate result of the discrimination, Plaintiff sustained, and will

       continue to sustain, economic damages to be proven at trial. As a result of the VA's

       actions, Plaintiff has suffered emotional distress, resulting in damages in an amount to be

       proven at trial. Plaintiff further seeks compensatory and monetary relief available for

       discrimination claims at trial.

   84. The VA's unlawful actions were intentional, willful, malicious, and/or done with reckless

       disregard to Plaintiffs right to be free from discrimination based on disability.


                                    PRAYER FOR RELIEF

WHERFORE, Plaintiff prays for relief as follows:

   A. For lost wages and all other compensation and benefits denied or lost to Plaintiff by

       reason of the VA' s unlawful actions, in an amount to be proven at trial;




                                                                                                  11
        2:19-cv-02225-CSB-EIL # 1              Page 12 of 12



    B. For compensatory damages for Plaintiffs emotional pain and suffering, in an amount to

        be proven at trial;

    C. For interest on lost wages, compensation, and damages, including an upward adjustment

        for inflation;

    D. For reasonable attorneys' fees and costs of suit;

    E. For such other and further relief as this court deems just and proper.

                                                                            Respectfully submitted,




                                                                            ulan a Lakysha Curtis
                                                                          217 S. Neil St. Apt. 416
                                                                            Champaign, IL 61820
                                                                               Ph: (734) 716-7597
                                                               E-Mail: Yulanda.Curtis@gmail.com
                                                                                  August 19, 2019




                                        VERIFICATION
I, Yulanda Lakysha Curtis, verify under penalty of perjury that I have read the above complaint

and its contents. I also verify that, to the best of my knowledge and recollection, the matters

stated in the complaint are true and conect.




                                                                            uan a a ys a urt1s
                                                                          217 S. Neil St. Apt. 416
                                                                            Champaign, IL 61820
                                                                              Ph: (734) 716-7597
                                                               E-Mail: Yulanda.Curtis@gmail.com
                                                                                 August 19, 2019




                                                                                                  12
